Exhibit 10.1

Southcross Holdings LP

1717 Main Street, Suite 5200

Dallas, Texas 75201

October 31, 2017

Southcross Energy Partners, L.P.

750 Town and Country Boulevard, Suite 950

Houston, Texas 77024

 

  Re: Agreement and Plan of Merger dated as of October 31, 2017 (the “Merger
Agreement”), by and among Southcross Energy Partners, L.P., a Delaware limited
partnership (“SXE”), Southcross Energy Partners GP, LLC, a Delaware limited
liability company and the general partner of SXE (“SXE GP”), American Midstream
Partners, LP, a Delaware limited partnership (“AMID”), American Midstream GP,
LLC, a Delaware limited liability company and the general partner of AMID (“AMID
GP” and together with AMID, the “AMID Entities”), and Cherokee Merger Sub LLC, a
wholly-owned subsidiary of AMID (“Merger Sub”)

Gentlemen:

Reference is hereby made to the Merger Agreement and to that certain
Contribution Agreement dated as of October 31, 2017 (the “Contribution
Agreement”), by and among Southcross Holdings LP, a Delaware limited partnership
(“Holdings LP”) and the AMID Entities. Any capitalized terms what are used
herein and are not otherwise defined in this letter agreement shall have the
meaning given to such terms in the Merger Agreement. The parties are entering
into this letter agreement for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged.

Holdings LP hereby agrees that if the Closing shall not have been consummated
and the Merger Agreement has been terminated (i) primarily as a result of the
termination of the Contribution Agreement pursuant to (A) Section 7.1(a) thereof
[Termination by Mutual Written Consent of Holdings and AMID] without the prior
approval of the SXE Conflicts Committee; (B) by the AMID Entities pursuant to
Section 7.1(b)(i) thereof [Outside Date] and the failure to consummate the
transactions contemplated by the Contribution Agreement by the Outside Date was
solely due to any action taken or any failure to act by, or at the direction of,
Holdings LP or any of its controlling Affiliates; (C) by the AMID Entities
pursuant to Section 7.1(b)(ii) thereof [Final Nonappealable Restraint] if the
applicable Restraint was solely due to any action taken or any failure to act
by, or at the direction of, Holdings LP or any of its controlling Affiliates; or
(D) by the AMID Entities pursuant to Section 7.1(d) thereof [Holdings LP Uncured
Breach], or (ii) as a result of the termination of the Merger Agreement
(A) pursuant to Section 7.1(a) thereof [Termination by Mutual Written Consent of
SXE and AMID] without the prior approval of the SXE Conflicts Committee; (B) by
AMID pursuant to Section 7.1(b)(i) thereof [Outside Date] and the failure to
effect the Closing by the Outside Date was solely due to any action taken or any
failure to act by, or at the direction of, Holdings LP or any of its controlling
Affiliates or



--------------------------------------------------------------------------------

SXE GP without the prior approval of the SXE Conflicts Committee; (C) by AMID
pursuant to Section 7.1(b)(ii) thereof [Final Nonappealable Restraint] if the
applicable Restraint was solely due to any action taken or any failure to act
by, or at the direction of, Holdings LP or any of its controlling Affiliates or
SXE GP without the prior approval of the SXE Conflicts Committee; (D) by AMID
pursuant to Section 7.1(c)(i) [SXE Adverse Recommendation Change] to the extent
such SXE Adverse Recommendation Change occurred without the prior approval of
the SXE Conflicts Committee; or (E) by AMID pursuant to Section 7.1(c)(ii) [SXE
Uncured Breach] and such uncured breach or failure to perform referenced in such
Section is solely the result of any action taken or any failure to act by, or at
the direction of, Holdings LP or any of its controlling Affiliates or SXE GP
without the prior approval of the SXE Conflicts Committee, then Holdings LP
shall promptly, following the occurrence of any such event, pay to and reimburse
SXE for any and all fees or expenses of counsel, accountants, investment bankers
and consultants retained by SXE or the SXE Conflicts Committee, and any other
costs and expenses reasonably incurred by SXE or its Subsidiaries (x) in
connection with the negotiation, execution and delivery of this letter
agreement; and (y) as a result of the execution and delivery of the Merger
Agreement, including costs and expenses incurred in order to comply with the
terms of the Merger Agreement (including the payment of any SXE Termination Fee
or the reimbursement of any AMID Expenses).

Holdings LP has undertaken various obligations under the Contribution Agreement
with respect to SXE and its Subsidiaries (including, without limitation,
Holdings LP’s indemnification obligations with respect to breaches of
representations and warranties regarding SXE and its Subsidiaries and certain
contingent liabilities of SXE and its Subsidiaries), as more fully set forth
therein. Each of SXE and Holdings LP hereby agree that if the Contribution
Agreement is terminated in a manner that results in Holdings LP receiving the
Reverse Termination Fee (as defined in the Contribution Agreement), (i) Holdings
LP shall be entitled to retain the full amount of such Reverse Termination Fee,
and (ii) Holdings LP shall reimburse SXE for any and all fees or expenses of
counsel, accountants, investment bankers and consultants retained by SXE or the
SXE Conflicts Committee and any other costs and expenses reasonably incurred by
SXE or its Subsidiaries (x) in connection with the negotiation, execution and
delivery of this letter agreement; and (y) as a result of the execution and
delivery of the Merger Agreement, including costs and expenses incurred in order
to comply with the terms of the Merger Agreement.

This letter agreement may only be amended in writing executed by and among each
of the parties hereto. The terms hereto shall be binding upon, and inure to the
benefit of, the respective successors and assigns of the parties hereto. This
letter agreement constitutes the entire agreement, and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this letter agreement and shall not confer
upon any person other than the parties hereto any rights (including third-party
beneficiary rights or otherwise) or remedies hereunder.

Section 8.3 [Extension of Time, Waiver Etc.], Section 8.5 [Counterparts],
Section 8.7 [Governing Law; Jurisdiction; Waiver of Jury Trial], Section 8.10
[Severability] and Section 8.11(a)-(b) [Interpretation] of the Merger Agreement
are incorporated as if set out in full herein, and as if references in those
Sections to the “Agreement” were references to this letter agreement and as if
references therein to the parties thereto were references to the parties to this
letter agreement.



--------------------------------------------------------------------------------

If this letter agreement correctly reflects the parties’ agreements regarding
the subject matter hereof, please execute this letter agreement in the space
provided.

 

Very truly yours, SOUTHCROSS HOLDINGS LP By:   SOUTHCROSS HOLDINGS GP, LLC,  
its general partner By:   /s/ Bret M. Allan Name:   Bret M. Allan Title:  
Senior Vice President and Chief Financial Officer

 

 



--------------------------------------------------------------------------------

Agreed to and Acknowledged as of

the date of this letter:

SOUTHCROSS ENERGY PARTNERS, L.P

By: SOUTHCROSS ENERGY PARTNERS GP, LLC

its general partner

 

By:   /s/ Bret M. Allan Name:   Bret M. Allan Title:  

Senior Vice President and

Chief Financial Officer